Citation Nr: 0800941	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  02-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from February 1959 to 
April 1960.

This appeal came before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The case was subsequently 
transferred to the Roanoke, Virginia, RO.

In an August 2002 decision, the Board denied the veteran's 
claim.  Pursuant to a Joint Motion for Remand (Joint Motion), 
the Court of Appeals for Veterans Claims (Court), in a July 
2003 Order, vacated and remanded this case to the Board.  In 
February 2004, the Board remanded this matter to the RO for 
additional development.  In February 2005, the Board denied 
the claim.  Pursuant to a Joint Motion, the Court, in a May 
2006 Order, vacated and remanded this case to the Board.  In 
May 2007, the Board remanded this matter to the RO for action 
consistent with the May 2006 Order.  A corrected decision was 
issued in June 2007.  The case has again been returned to the 
Board for a decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran has provided testimony under oath which 
directly conflicts information she provided to her health 
care providers; she is therefore not credible.

3.  The evidence demonstrates that the veteran did not 
undergo personal assault during active duty service.




CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004 (resent to new address in 
June 2004), July 2004 and June 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing her claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and requested that she send in any evidence in 
her possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This specific notice was 
provided in June 2007.  The veteran responded in July 2007 
that she had no additional evidence to submit.  To the extent 
that there is any perceived technically inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  Any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
There has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).  The Board finds the available medical evidence is 
sufficient for adequate determination of the issue addressed 
in this decision.  Social Security Administration records are 
in the claims folder, and VA updated treatment records have 
been obtained subsequent to the Board's most recent remand.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.  

The veteran's service medical and most service personnel 
records were destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC).  Because of this, there is a 
heightened duty to assist the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Here, VA has 
attempted to obtain additional information from the appellant 
in an attempt to reconstruct her service records.  VA also 
asked that she provide any service records within her 
possession.  She indicated that she did not have any service 
records and could provide little information regarding her 
service.  Furthermore, the veteran has provided very little 
information regarding any medical treatment from the time of 
her separation from service until 1991.  The Board is 
satisfied that VA has made every effort to secure any 
additional available service records, and that any further 
effort would be fruitless.

In the Joint Motion for Remand which formed the basis for the 
May 2006 Court Order, the parties agreed that the veteran 
should be sent notice of the need to submit evidence in 
support of her credibility.  Such notice was sent to her in 
the aforementioned June 2007 letter.  The RO provided the 
veteran the definition of credible evidence and credibility 
from Black's Law Dictionary, 8th ed. 2004.  As noted, she 
responded in July 2007 that she had no additional evidence to 
submit.  Therefore, to address the issue of credibility will 
not cause any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The appellant avers that she was sexually assaulted 
repeatedly during service and as a result, she suffers from 
PTSD.  She apparently did not report and was not treated for 
the assaults in service.  She did, however, report that she 
went to the hospital with complaints of stomach pain.  This 
treatment was reportedly sought for the sole purpose of 
having some time away from the circumstances of the sexual 
assaults.
Law and Regulations

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1130; 38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence of a 
diagnosis; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

If PTSD is based on inservice personal assault, evidence from 
sources other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  38 C.F.R. § 3.304(f) (3).

Factual Background

In a statement regarding her inservice stressors, received in 
May 2000, the veteran stated that, in 1959, while assigned to 
the 78th Fighter Wing ADC and stationed at Hamilton AFB, 
north of San Francisco, she was ordered to have sex with her 
supervisor, an officer.  Another incident occurred when she 
was raped by an officer on the drive home, after she baby-sat 
his children.  She could not remember the names or number of 
men who abused her and she reported that she drank alcohol to 
escape.  She told no one and indicated that there were no 
counselors or crisis centers to talk to in the 1950's.  She 
did report to the base hospital complaining of a stomach ache 
to escape for a while.  In a VA questionnaire, also submitted 
in May 2000, she indicated that she did not make a sudden 
request for a change in MOS or duty assignment, but had 
episodes of depression, increased use of over the counter 
medication and alcohol abuse.

A review of the veteran's treatment records indicates that 
she first reported having been exposed to in-service sexual 
trauma in 1998.  In a July 2000 letter from M. T., a clinical 
coordinator and veteran's sexual trauma counselor at the 
White River Junction, Vermont, Vet Center, it was noted that 
the veteran had been a client at the Vet Center since 1998.  
The counselor indicated that "[u]pon taking a military 
history, it became readily apparent that she [the veteran] 
had suffered considerable sexual harassment and abuse during 
her time of military service."  The letter also noted that 
due to the political and social climate at the time, the 
veteran reportedly had little recourse but to suffer the 
indignities in silence.  However, it was also apparent that 
they had a serious effect upon her emotionally.  In addition, 
the letter indicated that the appellant abused alcohol as a 
means of dealing with negative affect.  The letter further 
indicated that she exhibited many of the symptoms common to 
women who have been sexually exploited.

A November 2000 letter from a staff psychiatrist at the White 
River Junction, Vermont, VA Medical Center (VAMC), addressed 
the etiology of the veteran's PTSD.  In this letter, the 
psychiatrist reported that he had been treating the appellant 
for several years for major depressive disorder, PTSD, and 
alcohol dependence.  The letter indicated that these 
disorders were clearly linked to the appellant's experience 
in the military.  He stated that, as outlined in two letters 
to the Board, the claimant experienced sexual trauma 
repeatedly in the Air Force.  This ranged from harassment, 
unwanted advances, and manipulation, to rape.  These events 
evoked feelings of fear and helplessness, as they would for 
almost anyone.  This satisfied criterion A for PTSD.  She 
experienced these in several ways, including intrusive 
memories, nightmares, and intense emotional and physiological 
reaction to reminders of the trauma.  This satisfied 
Criterion B for PTSD.  With regard to Criterion C, she 
reportedly tried to avoid these memories for many years by 
pushing the memories aside, distracting herself, and numbing 
the feelings with alcohol.  The psychiatrist stated that the 
appellant's depression was closely related to her military 
trauma and that her alcohol dependence grew out of her 
attempts to numb the feelings and avoid the memories 
associated with sexual trauma.

An April 2001 Clinician Administered PTSD Scale, administered 
by a clinical psychologist, indicated that upon structured 
interview and by self-report, it was determined that the 
veteran met the criteria for PTSD related to military sexual 
trauma.  Her report indicated that the appellant reported the 
in-service assaults and her reaction to the assaults.  The 
results of the tests indicate that she met the criteria for 
PTSD.

In an October 2001 letter, a second psychiatrist at the White 
River Junction VAMC, noted that the veteran had experienced 
long-standing problems with depressive and anxiety symptoms 
and had been diagnosed with PTSD and major depression.  It 
was indicated that very specialized laboratory tests had been 
conducted and that these tests showed a specific abnormality 
in the appellant's stress hormone system involving cortisol 
regulation.  These findings were widely reported in the 
medical literature as consistent with PTSD and could also 
indicate a more chronic course of PTSD.  It seemed likely 
that she had had clinical symptoms of PTSD and these 
laboratory findings for many years.

In a December 2001 letter, the VA psychologist indicated that 
she had been providing psychotherapy to the veteran for over 
one year.  She asked that VA adjudicators give due 
consideration to her April 2001 psychological assessment 
(reported above).  She also described the course of 
development of a sufficient therapeutic rapport between her 
and the appellant for the appellant to be able to address the 
in-service sexual trauma.  In addition, she stated that the 
veteran described the onset of her fibromyalgia as proximal 
to her trauma experiences.  Further, the appellant reportedly 
identified the onset of her alcohol abuse around the time 
that she was sexually victimized.

The veteran testified under oath at a hearing at the RO in 
December 2001 and at a June 2002 hearing before the 
undersigned.  During the RO hearing, she was asked if there 
was a family history of alcoholism.  She stated that there 
was not.  She stated that she married while in service, in 
order to get out of service, but could not recall the date of 
her marriage.  She stated that her husband was unaware of the 
sexual assaults.  The marriage was of short duration.  During 
the hearing before the undersigned, she was asked whether she 
had any problems with alcohol prior to service and she 
responded that alcohol was not permitted in her family.  
However, VA medical records indicate that there was a family 
history of alcoholism and alcohol was indeed permitted in the 
family.  An October 1998 VA treatment report indicates that 
she reported alcoholism in the family.  A March 2003 
treatment report indicates that her family of origin was 
marked by alcoholism (and may also carry other aspects of 
dysfunction which were not explored).  A March 2003 treatment 
report indicates that her father was an alcoholic and that 
her grandfather died of acute alcohol poisoning.  An April 
2003 treatment report indicates that her father was an 
alcoholic and died of acute alcohol poisoning.

In a May 2002 letter, a VA readjustment counseling service 
counselor at the White River Junction Vet Center, indicated 
that he was writing on behalf of the veteran because of the 
adverse decisions the VA made on her application for service 
connection for PTSD with a genesis in her military service.  
He indicated that he had extensively reviewed this case.  He 
stated that having been asked to comment as a consulting 
clinician, he felt the need to question the policy that 
disallowed the claim of an honorably discharged veteran, when 
all of her present and past medical providers believed she 
was sexually traumatized in the military, simply because 
corroborative documentation had been destroyed in a fire.  He 
asked that VA's decision be reconsidered.

In June 2002, the veteran appeared before the unsigned 
Veterans' Law Judge and provided testimony regarding her 
appeal.  She testified that alcohol was not allowed in her 
family.  She testified that if she reported the assaults to 
anyone in service, they would laugh at her.  In describing 
her first marriage, she stated that she married in order to 
get out of service.  She indicated that it lasted about 2 
months, then her husband was transferred to another duty 
station, and she decided to return to Sweden, where she 
obtained a divorce.   

Social Security Administration records reflect that the 
veteran has been considered disabled for many years due to 
arthritis, degenerative disc disease and major depression.  
In an August 1994 application for Social Security 
Administration benefits, she reported having completed 13 
years of education, held positions in a travel agency from 
1980 to 1984, as a shop keeper from 1984 to 1986, as a 
cashier from 1986 to 1987, as an office manager in 1988, and 
as a shop keeper from 1989 until 1994.  This statement 
conflicts with a statement made to a VA psychiatrist in 1998 
wherein the veteran stated that she had a Bachelor of Science 
degree from the University of Maryland, work experience with 
IBM in Sweden, was a physical education teacher for 12 years, 
then owned a store until 1996.  

VA treatment records dated from September 2006 to August 2007 
show that the veteran continues to receive treatment for 
multiple medical problems and reported PTSD.  She has been 
involved in group and individual psychotherapy to assist 
women in dealing more effectively with the sequelae of sexual 
assault and/or trauma.  The veteran reported on several 
occasions that she had difficulty maintaining relationships 
with men.  She reportedly felt most comfortable with pets, 
particularly her son's dog.  She was also treated for 
bereavement due to the death of her niece in Sweden.  
Examiners repeatedly identified her problem as PTSD due to 
MST rape.  

Analysis

After consideration of the evidence of record and the 
applicable law and regulation, the Board finds that service 
connection for PTSD is not warranted.  The veteran has 
provided testimony under oath regarding her family history as 
well as her education and work history, which are in direct 
conflict with information she provided to her health care 
providers.  Either what she stated to the undersigned and 
during her RO hearing (no alcoholism in the family and no 
alcohol permitted in her family) was not true, or the 
information she provided to her health care providers 
regarding alcoholism in the family was not true.  They cannot 
possibly have all been true.  It is the Board's belief that 
there was indeed a family history of alcoholism and she 
denied this under oath in an attempt to bolster her claim 
that there was a change in her behavior (alcoholism) which 
was caused by inservice trauma.  Given her conflicting 
statements, and especially since she denied, under oath, 
having a family history of alcohol, the Board finds her not 
to be credible.  As explained to the veteran in the June 2007 
letter from the RO, credibility is the quality that makes 
something worthy of belief.  Because the statements of the 
veteran are replete with contradiction on key points such as 
the history of family alcoholism, the Board finds her 
testimony not credible.  Other conflicting statements in the 
file include education and work history statements made on 
her application for Social Security Administration benefits 
which are in contrast to statements made to a VA psychiatrist 
in 1998.  As she is found to not be credible, the Board also 
does not accept her assertion of inservice trauma as true.

The Board notes that the veteran has submitted a letter from 
a friend, Ms. A.T., dated in September 2003, in support of 
her contention that there were behavioral changes after 
service.  In this letter, Ms. A.T. stated that she knew the 
appellant in Sweden after her return from military service.  
There was deep sadness, and at that time, Ms. A.T. attributed 
it to the appellant's loneliness, hard work, and the fact 
that she was caring for her aging mother.  She was reportedly 
very depressed.  She was happy one day, and the next day 
suffering from unbearable sadness and always trying to mask 
her inner feelings.  She was drinking more and more.  She 
never admitted to being in pain and never talked about her 
problems.

The Board does not find that this letter supports the 
assertion that she had changes in behavior after service due 
to inservice personal trauma.  Ms. A.T. indicates that she 
knew the veteran after her return from service.  Thus, she is 
not qualified to attest to any changes in her behavior from 
before entry into service.  Ms. A.T. is only qualified to 
comment on the appellant's behavior after service.  In this 
regard, the Board must point out there appears to have been 
severe psychiatric problems even before service.  It is 
specifically noted that an October 1998 treatment report 
notes her prior psychiatric history to include cutting her 
wrists in 1957, when she first moved to the United States.  
Thus, although the claimant may have exhibited the symptoms 
Ms. A.T. reported, the Board is not at all convinced that 
such symptoms stemmed from service.

The Board again notes that the 2003 Joint Motion, citing to 
Patton v. West, 12 Vet. App. 272 (1999), and YR v. West, 11 
Vet. App. 393 (1998), indicates that appropriate 
consideration should be given the post-service opinion the 
veteran's mental health providers, as these can be probative 
to establish the occurrence of an alleged personal assault in 
service.  In this case, however, since the Board finds that 
the veteran is not credible, the also Board finds that the 
mental health professional opinions regarding inservice 
trauma are not probative as they are based on her reports as 
to the occurrences.  The Board has reviewed the records from 
all treatment providers and finds that the history of in-
service sexual trauma were, at all times, reported by the 
veteran herself.  The reports of sexual trauma were made 
during the course of interview and conventional treatment 
(e.g., the veteran was not under hypnosis when reporting the 
alleged sexual trauma and was in full control as to what to 
report).  Thus, it is the Board's conclusion that the 
appellant's allegation of sexual assault in service is not 
credible, and that any medical nexus opinion based on self-
reports of such assault is not probative.  Furthermore, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996)

The Board acknowledges that the record contains extensive 
reference to PTSD and treatment centered around sexual 
trauma.  Nonetheless, the Board finds that the record does 
not sufficiently document that a sexual assault took place in 
service.  The Board must point out that VA does not lightly 
make such findings.  The undersigned judge has carefully 
reviewed the evidence and the appellant's testimony and given 
this matter a considerably great amount of thought before 
making a final determination.  In the end, it is the Board's 
conclusion that the veteran's assertions regarding personal 
assault during service are not credible and the claim must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


